  Case 18-04704      Doc 75   Filed 02/15/19 Entered 02/20/19 09:50:36               Desc Main
                                Document      Page 1 of 1
                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                     Eastern Division

In Re:                                      )              BK No.:      18-04704
GerVaise S. Guyton                          )
                                            )              Chapter: 13
                                            )
                                                           Honorable Janet S. Baer
                                            )
                                            )
              Debtor(s)                     )

                                      Order Dismissing Case

       This matter coming on the Trustee’s Motion to Dismiss, proper notice given and the court being
advised in the premises;

  IT IS HEREBY ORDERED:

  The above referenced case is dismissed pursuant to 11 U.S.C. Section 1307(c).




                                                        Enter:


                                                                 Honorable Janet S. Baer
Dated: February 15, 2019                                         United States Bankruptcy Judge
